Citation Nr: 1439729	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-47 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral chronic otitis media with perforated and scarred eardrums. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a June 2013 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

In a September 2013 decision, the Board reopened the previously denied claim and remanded the underlying claim on the merits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The claim was again remanded by the Board in January 2014.  

During the pendency of the remands, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is presumed sound on entry into active duty service.

2.  Currently diagnosed chronic otitis media was first manifested during active duty.
CONCLUSION OF LAW

The criteria for service connection for bilateral chronic otitis media with perforated and scarred eardrums are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

A Veteran is presumed sound when accepted for entry into service, except for those disabilities noted on examination for entry.  38 U.S.C.A. § 1111.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that 1) the Veteran's injury or disease pre-existed service and 2) it was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

At the Veteran's examination for entry, he reported a history of "running ears."  Physical examination was normal, and the examiner commented that other than a tumor removal in 1951, the Veteran's history was "not significant."  No ear infection condition is therefore considered to be noted.  

The Board concludes that there is clear and unmistakable evidence that such a condition did pre-exist service.  The record reflects that the Veteran has repeatedly, in seeking treatment for his ear problems, reported a long history, from age two, of recurrent ear infections.  At entry into service, he reported such a history.  The Veteran and his sources of knowledge, such as his mother, are competent to report such a medical history.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   There is no contradictory evidence; while the Veteran has at times attempted to recast his declarations, the Board finds the contrary assertions to lack credibility and are given no probative value.  In short, they are inconsistent with statements traditionally ascribed great credibility, those made in connection with treatment.  See  Fed. R. Evid. 803(4) (A patient has a strong motivation to be truthful when speaking to a physician for purposes of diagnosis and treatment.  McCormick §266, p. 563.)

However, the Government cannot carry its burden with regard to establishing that this condition was clearly and unmistakably not aggravated by service.  Service treatment records (STRs) show recurrent treatment for infections of both ears within weeks of entry, and a VA examination shows a diagnosis of chronic bilateral otitis media within months of separation.  The Board has repeatedly attempted to secure a medical opinion to establish whether this is the natural progression of the condition or represented worsening, but has been frustrated by the VA examiner's inexplicable inability to comply with remand instructions and address the necessary questions presented.  The Board has no recourse but to assume that the inability of the examiner to answer the question or provide a reason for such inability is tantamount to a finding that the evidence is in equipoise as to the question posed.   The issue is therefore resolved in the Veteran's favor.  The presumption of soundness is not rebutted.

The diagnoses of and treatment for otitis media reflected in STRs are therefore considered to be the first manifestations of the claimed condition.  Bilateral otitis media had its onset in service.

Post service records, including a 1962 VA examination, private treatment records, and the Veteran's competent and credible lay statements, establish the continuity of the condition from service to the present time.  Private and VA doctors label it chronic.  While it is true that following ear surgery in April 2003, the Veteran had a period of over 10 years with no apparent recurrence of infections, he has submitted recent records showing right ear otitis media in August 2014.  Again, attempts to have a VA doctor address the relationship between any current manifestations and the condition shown in and after service have been frustrated.  The Veteran therefore again benefits from resolution of any doubt, and the evidence of chronicity compels the determination that the current condition is an active recurrence of that treated from 1962 to 2003.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As here there is a currently disability, a showing of in-service incurrence, and medical evidence relating the two, service connection for bilateral chronic otitis media with perforated and scarred eardrums is warranted.


ORDER

Service connection for bilateral chronic otitis media with perforated and scarred eardrums is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


